Title: From Thomas Jefferson to John Beale Bordley, 30 August 1800
From: Jefferson, Thomas
To: Bordley, John Beale



Dear Sir
Monticello Aug. 30. 1800.

Mrs. Randolph, your friend in England, & I believe your relation is entitled to large arrearages of an annuity settled on her by marriage contract, for the paiment of which Peter Randolph, Peyton Randolph & Philip Grymes were jointly & severally bound. Peter R’s estate is no longer solvent, & . Peyton R’s part devolves on Edmund Randolph, so that he and mr Grymes the son, are liable for the whole. a judgment is obtained against mr Grymes for 2250. ℔ sterl. arrearages, & he, by our law, can on motion & 10. days notice, come on E. Randolph for a moiety, which he is in no condition to pay. mrs Randolph having been apprised of this, and being desirous to indulge her son with further time, & yet not to make mr Grymes the victim of that indulgence, has inclosed me a power of attorney, giving to you & myself jointly & severally authority, of relinquishing to mr Grymes his responsibility for E.R’s moiety on his (mr Grymes’s) paying a moiety. knowing that the ill state of your health must render business irksome, I have taken the liberty to notify the parties of these circumstances to prevent inconvenience to them, until I could hear from you on the subject. the power of attorney is expressly to do this act; yet if there could be any reason against doing it, we might decline it. but I know of none. mr E.R. cannot pay his part, and mrs Randolph never meant to expose him to confinement. and as to mr Grymes, it is just he should not be sacrificed for that forbearance, & mrs Randolph expressly assents to it. still in proceeding in this business it would be a great satisfaction to me to recieve your approbation, bottomed on the hypothesis that the facts are accurately as I state them to you, as you  can have no other knowlege of them. indeed I should gladly refer the whole to yourself as I know mrs Randolph’s entire confidence in you, if your health & distance permitted you in your own opinion to undertake the sole agency. I pray you to drop me a line, & to accept assurances of my best wishes for your health & happiness being with sincerity Dear Sir
Your friend & servt

Th: Jefferson

